DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed September 17, 2019.  Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2019; December 9, 2019; and July 15, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites convert received speech information into text data; convert the text data into a string of words including a plurality of words; calculate appearance frequencies of the plurality of words; and extract a keyword included in a keyword database from the plurality of words, obtain word-to-be-weighted information about a word to be weighted based on timing of utterance of the keyword and timing of utterance of each of the plurality of words, and calculate importance levels of the 
This judicial exception is not integrated into a practical application because the recited generic computing device, memory and processor amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the computing device memory and processor to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Claim 16 recites a related conference extraction system, comprising: at least one processor; and at least one memory device configured to store a plurality of instructions, which, when executed by the at least one processor, causes the at least one processor to operate to: convert received speech information into text data; convert the text data into a string of words including a plurality of words; calculate appearance frequencies of the plurality of words; extract a keyword included in a keyword database from the plurality of words, obtain word-to-be-weighted information about a word to be weighted based on timing of utterance of the keyword and timing of utterance of each of the plurality of words, and calculate importance levels of the plurality of words based on the appearance frequencies and the word-to-be-weighted information; and extract, from pieces of conference information of a plurality of past conferences included in a related conference information database, the conference information of a related conference, based on the importance levels of the plurality of words.  The limitation for converting received speech into text and converting the text into a string of words can be achieved 

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the computing device memory and processor to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Claims 22 and 24 recite limitations to convert received speech information into text data; convert the text data into a string of words including a plurality of words; extracting, with the at least one processor operating with the memory device in the device, a keyword included in a keyword database from the plurality of words and calculating importance levels of the plurality of words based on timing of utterance of the keyword and timing of utterance of each of the plurality of words.  The limitation for converting received speech into text and converting the text into a string of words can be achieved by a person hearing speech and writing the words on paper.  The feature for extracting a keyword from the words can be achieved by the person identifying and selecting specific words from the string of words.  The feature to calculate importance 
This judicial exception is not integrated into a practical application because the recited generic computing device, memory and processor amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the computing device memory and processor to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Claims 2-8 recite limitations for determining locations of speakers, a number of speakers, or which speaker spoke are features that can be achieved by the person listening to the utterances of a group of people and determining if a speaker is near or far from a microphone, counting the different number of people heard speaking or listening the voices and identifying the voice of the person heard speaking.
Regarding claim 9, the limitations for calculating, extracting or using a predetermined weight are steps that can be achieved by the person counting how many times a word appears, analyzing the utterance to determine word timing and utilizing the weighting coefficient based on word timing to determine the word level of importance.
Claims 10-11 and 17-18 recite limitations for utilizing synonym database to calculate appearance frequency, which are steps that can be achieved by a person using a database to detect similar words to the keywords and perform the word appearance counting using the synonyms.
Regarding claims 12-13 and 19-21, the limitations for displaying images indicating important words can be achieved by the person writing the important word on a sheet of paper using different sizes or colors or listing the name of the person(s) that produce the utterances.
Regarding claim 14, the features of the claim can be achieved by a person using natural language knowledge, morphemes and grammar to understand the spoken words and generate a string of words.

Regarding claims 23 and 25, the feature to calculate importance levels of the plurality of words based on the appearance frequencies can be achieved by the person organizing levels of importance of words based on counting the frequency of occurrence of specific words.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US Patent Application No. 2015/0348538) in view of Rainisto (US Patent Application Publication No. 2017/0060828).
Donaldson teaches a speech summary and action item generation technique.  Regarding claims 1, 22-23 and 24-25, Donaldson teaches steps for a device to perform Speech recognizer 221 may translate or convert spoken words into text]; convert the text data into a string of words including a plurality of words [para 0030 -- Content summary determinator 225 may be configured to generate a content summary of the speech or speech session. A content summary may include a keyword, key sentences, paraphrased sentences of main points, bullet-point phrases, and the like]; calculate appearance frequencies of the plurality of words [para 0030 -- based on word counts, and a comparison to the frequency that the words are used in the general English language, one or more keywords may be identified; para 0034-0036]; and extract a keyword included in a keyword database [Fig.5; para 0041-0043 – list of words or word types] from the plurality of words [para 0030 -- a content summary may include a list of keywords], obtain word-to-be-weighted information [para 0041-0043 – probability table and weights] about a word to be weighted [para 0047-0052].  Donaldson fails to specifically teach the weighting is based on timing of utterance of the keyword and timing of utterance of each of the plurality of words.  In a similar field of endeavor, Rainisto teaches a device to convert conversations from a meeting to text and annotate the text is disclosed, wherein the text is annotated with time stamp information [para0041; 0045].  One having ordinary skill in the art would have recognized the advantages of utilizing time stamp information to annotate keywords of the text of a meeting, for the purpose of allowing the user to access and replay portions of the meeting where topics of interest to the user are discussed and ensuring that the utterances of significant speakers are accurately processed to appropriately target any keywords that are uttered.  Donaldson teaches calculating importance levels of the 
Regarding claim 2, the combination of Donaldson and Rainisto teaches estimate, based on the speech information, a location at which a speaker has spoken, and to generate location information about the estimated location [Rainisto at para 0026; 0037-0040].  
Regarding claim 3, the combination of Donaldson and Rainisto teaches based on the location information, a number of speakers who have uttered the keyword [Rainisto at para 0022; 0026; 0037-0040 -- where the location awareness processing provides for tracking and determining the people at the meeting].   
Regarding claim 4, the combination of Donaldson and Rainisto teaches based on the number of speakers who have uttered the keyword, a weighting coefficient to be used in calculation of an importance level of the word to be weighted [Donaldson para 0034-0036 – voiceprint weighting].  
Regarding claim 5, the combination of Donaldson and Rainisto teaches based on the location information, whether there is a speaker who has uttered the keyword from a specific direction [Rainisto at para 0022-- may use image recognition in conjunction with acoustic source localization and/or speech recognition to identify a speaker and associate corresponding digital text to their name in a transcript; 0026; 0037-0040 -- 
Regarding claim 6, the combination of Donaldson and Rainisto teaches based on whether there is the speaker who has uttered the keyword from the specific direction [Rainisto at para 0022-- may use image recognition in conjunction with acoustic source localization and/or speech recognition to identify a speaker and associate corresponding digital text to their name in a transcript; 0026; 0037-0040 -- where the location awareness processing provides for tracking and determining the people at the meeting] a weighting coefficient to be used in calculation of an importance level of the word to be weighted [Donaldson para 0034-0036 – voiceprint weighting; 0047-0052].  
Regarding claim 7, the combination of Donaldson and Rainisto teaches sound pickup equipment configured to obtain the speech information [Donaldson para 0025 microphone 231], the sound pickup equipment including a plurality of directional microphones [Rainisto para 0056 –array of directional microphones]. 
Regarding claim 8, the combination of Donaldson and Rainisto teaches associate the string of words with the location information by adding time information to the location information [Rainisto para 0043 –time and location stamp added to the digital text]. 
Regarding claim 9, the combination of Donaldson and Rainisto teaches calculate, from the string of words, an appearance frequency of the keyword per unit time [Donaldson para 0030 -- based on word counts, and a comparison to the frequency that the words are used in the general English language, one or more keywords may be identified; para 0034-0036; Rainisto time stamp processing at para 0041; 0045—where 
Regarding claim 10, Donaldson processes the summaries utilizing words with similar meanings [para 0048].  Donaldson fails to specifically teach accessing a synonym database.  However, utilizing a synonym database requires only routine skill in the art, and one having ordinary skill in the art at the time of the invention would have been able to modify the system of Donaldson to use a synonym database in detecting keywords, for the purpose of ensuring that spoken words that are similar to the specific keywords in the word list, but are not included with the word list can be correctly identified as keywords.
Regarding claim 11,  the combination of Donaldson and Rainisto teaches adding  an appearance frequency of the synonym to the appearance frequency of the specific 
Regarding claim 12, the combination of Donaldson and Rainisto teaches a display image indicating an important word [Donaldson para 0020 – keyword presented with a visual display].
Regarding claim 13, Donaldson fails to specifically teach based on the importance levels of the plurality of words, font sizes and display colors of the words included in the display image indicating the important word.  However, using different font sizes and/or colors to indicate important information was well known and one having ordinary skill at the time of the invention would have recognized the advantages of using different font sizes and/or colors when displaying the keyword information, for the purpose of ensuring the keywords are not missed or overlooked by the user.
Regarding claim 14, the combination of Donaldson and Rainisto provides for a grammar database and a word class database, wherein the instructions cause the at least one processor to divide the text data into a plurality of morphemes and identify a word class of each of the plurality of morphemes, based on the grammar database and the word class database, thereby converting the text data into the string of words [Donaldson’s Fig.5; para 0041-0043 – list of words or word types – where the system use of various speech processing and recognition models of 0026 and natural language processing at 0046 – provide for morpheme, grammar and word class processing].
Regarding claim 15, the combination of Donaldson and Rainisto teaches processing for approval words [para 0042].

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US Patent Application No. 2015/0348538) in view of Wetjen et al (US Patent Application Publication No. 2015/0106091).
Donaldson teaches a speech summary and action item generation technique.  Regarding claim 16, Donaldson teaches steps for a device to perform the method steps of convert received speech information into text data [para 0026 -- Speech recognizer 221 may translate or convert spoken words into text]; convert the text data into a string of words including a plurality of words [para 0030 -- Content summary determinator 225 may be configured to generate a content summary of the speech or speech session. A content summary may include a keyword, key sentences, paraphrased sentences of main points, bullet-point phrases, and the like]; calculate appearance frequencies of the plurality of words [para 0030 -- based on word counts, and a comparison to the frequency that the words are used in the general English language, one or more keywords may be identified; para 0034-0036]; and extract a keyword included in a keyword database [Fig.5; para 0041-0043 – list of words or word types] from the plurality of words [para 0030 -- a content summary may include a list of keywords], obtain word-to-be-weighted information [para 0041-0043 – probability table and weights] about a word to be weighted [para 0047-0052].  Donaldson fails to specifically teach the weighting is based on timing of utterance of the keyword and timing of utterance of each of the plurality of words.  Wetjen teaches a conference transcription system and method which assembles the conference call transcripts and makes the transcripts searchable by keywords [Fig 4 (420/430); para 0077] with annotated transcripts for date/time of 
Regarding claim 17, Donaldson processes the summaries utilizing words with similar meanings [para 0048].  Donaldson fails to specifically teach accessing a synonym database.  However, utilizing a synonym database requires only routine skill in the art, and one having ordinary skill in the art at the time of the invention would have been able to modify the system of Donaldson to use a synonym database in detecting keywords when implementing the transcript searching processing of Wetjen, for the purpose of ensuring that spoken words that are similar to the specific keywords in the word list, but are not included with the word list can be correctly identified as keywords.  
Regarding claim 18, the combination of Donaldson and Wetjen teaches use an importance level of a specific word included in the plurality of words [Donaldson (353) word significance] an importance level of a synonym of the specific word that is determined as important [Donaldson para 0048] in the conference information of the past conference [Wetjen’s transcript searching], and a degree of similarity between the specific word and the synonym [where comparing degrees of similarity between words is an obvious step in natural language processing, for the purpose of correctly including (or excluding) the words in the count list, to ensure that spoken words that are similar to the specific keywords in the word list, but are not included with the word list can be correctly identified as keywords.  
Regarding claim 19, the combination of Donaldson and Wetjen teaches display image indicating a related conference, based on a degree of relatedness of the conference, where one having ordinary skill in the art at the time of the invention would 
Regarding claim 20, the combination of Donaldson and Wetjen fail to specifically teach determine, based on the degree of relatedness of the conference, a display size of the conference information included in the display image indicating the related conference.  However, using different display sizes to indicate important information was well known and one having ordinary skill at the time of the invention would have recognized the advantages of using different sizes when displaying the keyword/meeting summary information, for the purpose of ensuring the keyword/relevant information is are not missed or overlooked by the user when the user is reviewing the results from the requested search query.
Regarding claim 21, the combination of Donaldson and Wetjen teaches determine a displaying manner in which the conference information included in the display image indicating the related conference, with the use of participant information, which is included in the conference information [Donaldson’s Fig 3- provides for meeting summary, word counts/significance, and participant durations/significance].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan et al (US Patent Application Publication No. 2016/0357749) discloses associating keywords from communication content with communication participants.
Balinksy et al (US Patent No. 8,375,022) discloses keyword determination based on a weight of meaningfulness.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659